ORDER

PER CURIAM.
AND NOW, this 18th day of October, 2007, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by petitioner, is:
Whether a second PCRA petition invoking the after-discovered evidence exception to the PCRA’s one year filing *11requirement was filed “within 60 days of the date the claim could have been presented” under 42 Pa.C.S. § 9545 where the petition was filed within 60 days of the conclusion of Petitioner’s federal habeas corpus proceedings and where the filing of the petition prior to the conclusion of the federal proceedings would have jeopardized the Petitioner’s federal review of his then-existing habeas corpus claims and/or his after-discovered evidence claim.